Labatjve, J.
The testamentary executors of John Orusius, having rendered a final account or tableau of administration of the succession of said John Orusius, prayed for its homologation.
This State, through her auditor, has opposed said tableau on the ground that said John Orusius has departed this life, and his universal and only heirs, parties not domiciliated in this State, and not citizens of any State or territory in the Union, are hound to pay to the State a tax of ten per cent, on all sums, or on the value of all property accruing to them in said succession. That it appears from said account and tableau, that the succession amounts to $133,448, upon which the State has a right to levy said ten per cent. tax.
The District J udge, after hearing the evidence, dismissed the opposition and homologated the tableau.
The State appealed.
On trial of the case below, it was admitted that the heirs of the deceased are subjects of Bavaria. We are of opinion that, under articles second and third of the consular convention, entered into between the United States and Bavaria, on the 21st January, 1845, the said heirs, although subjects of Bavaria, are not hable to pay the tax of ten per cent, herein *370claimed by this State, See the treaty, United States Statutes at Large, yol. 9, p. 826. This Court has given the same effect to a similar, treaty with the French Emperor. Succession of Dufour, 10 An. 391 ; and Succession of Arnoul, 18 An. 403.
We are of opinion that our learned brother decided correctly.
It is therefore ordered and decreed, that the judgment of the PiStriot . Court be affirmed, with costs,